

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
("ACT"), NOR HAS IT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES LAWS OF
ANY STATE.  NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON ITS CONVERSION
MAY BE SOLD, TRANSFERRED, HYPOTHECATED, OR OTHERWISE DISPOSED OF UNLESS A
REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH TRANSFER, THE
TRANSFER IS MADE IN ACCORDANCE WITH RULE 144 UNDER THE ACT OR AS OTHERWISE
PERMITTED BY BORROWER, OR, IN THE OPINION OF COUNSEL SATISFACTORY TO BORROWER,
REGISTRATION UNDER THE ACT IS UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY
WITH THE ACT AND WITH APPLICABLE STATE SECURITIES LAWS.


CONVERTIBLE BRIDGE NOTE
(“Note”)
 
CPN-__
   
Principal amount:
 
San Francisco, CA
$________
 
_______

 
For value received, the undersigned, Andover Games, LLC, a Delaware limited
liability company (“Borrower”), promises to pay to the order of Ascend
Acquisition Corp. (“Holder”) or its registered agent (collectively “Holder”), in
lawful money of the United States of America, the principal sum of ___________
($_____) (the “Principal”). Interest on the aggregate Principal of this Note
shall accrue commencing on the date hereof until such amount is paid in full at
the annual rate of the Prime Rate plus five percent (5%) (calculated on the
basis of a 365 day year).  Unless paid, accelerated or converted in accordance
herewith earlier pursuant to the terms hereof, said principal and accrued
interest shall be due and payable on the earlier of (i) the closing (the “Merger
Closing”) of the Merger transaction contemplated under and pursuant to that
certain Merger Agreement and Plan of Reorganization by and among Holder, Ascend
Merger Sub, Borrower and certain members of Borrower dated as of December 30,
2011 (the “Merger Agreement”), and (ii) ____________ [six months from the date
of the note] (the “Maturity Date”).
 
1.           Payment.
 
1.1          Timing of Payment.
 
(a)    Mandatory Prepayment.  Upon the occurrence and during the continuance of
an Acceleration Event (as described in Section 3 hereof) or pursuant to the
terms of Section 2.1, an amount equal to the sum of the Principal and all
accrued and unpaid interest on the Principal (collectively the “Prepayment
Amount”) shall become due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower.
 
(b)   Payment Upon Maturity.  If no Acceleration under Section 3 hereof, or
conversion under Section 2 hereof, has occurred prior to the Maturity Date, then
an amount equal to the Principal and all the then-accrued and unpaid interest on
the Principal shall become immediately due and payable, upon written notice of
demand for repayment by Holder to Borrower.
 
(c)    Subject to the conversion contemplated under Section 2, the unpaid
principal and interest outstanding under this Note may be prepaid by Borrower.
 
1.2          Holiday Calculation.  If any payment on this Note shall become due
on a Saturday, Sunday, or a public holiday under the laws of the State of
Delaware, such payment shall be made on the next succeeding business day and
such extension of time shall be included in computing interest in connection
with such payment.
 
 
 

--------------------------------------------------------------------------------

 
 
1.3          Prime Rate.  For purposes hereof, ““Prime Rate” as of a particular
date shall mean the prime rate of interest as published on that date in the Wall
Street Journal and generally defined therein as “the base rate on corporate
loans posted by at least 75% of the nation’s 30 largest banks.”  If the Wall
Street Journal is not published on a date for which the Prime Rate must be
determined, then the Prime Rate shall be the prime rate published in the Wall
Street Journal on the nearest-preceding date on which the Wall Street Journal
was published.  If the Wall Street Journal no longer publishes a prime rate,
then the Board shall select a substitute index.
 
2.           Conversion.
 
2.1          Optional Conversion Right or Mandatory Prepayment of Holder in a
Qualified Financing.
 
(a)           Optional Conversion or Prepayment Right of Holder.  In the event
that the Company consummates, prior to the Maturity Date, an equity financing
pursuant to which it sells units or, if converted to a corporation, shares of
stock of the Company (the “Equity Securities”) with an aggregate sales price of
not less than $2,000,000, excluding the indebtedness which is converted into
Equity Securities under this Note, and with the principal purpose of raising
capital, or such lesser amount as is agreed to in writing between the Company
and Holder (a “Qualified Financing”), then Holder shall have the right, but not
the obligation, either (i) to require that the outstanding principal amount of
and all accrued interest under this Note (the “Indebtedness”) automatically
convert into a number of units/shares of Equity Securities equal to the quotient
obtained by dividing (x) the Indebtedness by (y) a price per unit/share equal to
80% of the price per unit/share price of the Equity Securities, rounded down to
the nearest whole unit/share, or (ii) demand by written notice to Borrower that
an amount equal to the Prepayment Amount be due and payable by Borrower to
Holder.
 
(b)           Optional Conversion Procedure.  Before the Holder shall be
entitled to convert this Note into Equity Securities pursuant Section 2.1(a), it
shall surrender this Note, duly endorsed, at the office of the Company and shall
give written notice to the Company at its principal corporate office, of the
election to convert the same pursuant to Section 2.1, and shall state therein
the name or names in which the certificate or certificates for units/shares of
Equity Securities are to be issued, if such units are then certificated, as the
case may be.  The Company shall, as soon as practicable thereafter, issue and
deliver to the Holder a certificate or certificates for the number of
units/shares of Equity Securities to which the Holder shall be entitled upon
conversion, if in the case of units, such units are then certificated (bearing
such legends as are required by the applicable Equity Securities purchase
agreement, and applicable state and federal securities laws in the opinion of
counsel to the Company), and any other securities and property to which Holder
is entitled upon such conversion under the terms of this Note, including a check
payable to the Holder for any cash amounts payable as described in
Section 2.2.  The conversion shall be deemed to have been made immediately prior
to the close of business on the date of the surrender of this Note, and the
person or persons entitled to receive the units/shares upon such conversion
shall be treated for all purposes as the record holder or holders of such shares
of units/stock as of such date.
 
2.2          Payment for Fractional Shares/Units.  No fractional units/shares
shall be issued upon conversion of this Note.  In lieu of any fractional
units/shares to which the holder would otherwise be entitled, the Borrower shall
pay cash equal to the product of such fraction multiplied by the unit/share
price (subject to adjustment for units splits, dividends, and
recapitalizations).
 
3.           Acceleration Events.  Any of the following events are “Acceleration
Events”:
 
3.1          Other than the Merger Closing or similar transaction effected
pursuant to the Merger Agreement, a liquidation, dissolution, or winding up of
Borrower, whether voluntary or involuntary and under this Section 3.1, the
following events shall be not be considered a liquidation: (i) any consolidation
or merger of Borrower with or into any other corporation or other entity or
person, or any other corporate reorganization, in which the unit holders of
Borrower immediately prior to such consolidation, merger or reorganization, own
less than fifty percent (50%) of Borrower’s voting power immediately after such
consolidation, merger or reorganization, or any transaction or series of related
transactions to which Borrower is a party in which in excess of fifty percent
(50%) of Borrower’s voting power is transferred, excluding any consolidation or
merger effected exclusively to change the domicile of Borrower; or (ii)  any
transaction or series of related transactions, other than the Offering, in which
more than fifty percent (50%) of the voting power of the Borrower is disposed.
 
 
2

--------------------------------------------------------------------------------

 
 
3.2          Borrower's breach of the obligation to pay any material amount
payable hereunder on the date that it is due and payable; or
 
3.3          Borrower's institution of proceedings against it, or Borrower's
filing of a petition or answer or consent seeking reorganization or release,
under the federal Bankruptcy Code, or any other applicable federal or state law
relating to creditor rights and remedies, or Borrower's consent to the filing of
any such petition or the appointment of a receiver, liquidator, assignee,
trustee or other similar official of Borrower or of any substantial part of its
property, or Borrower's making of an assignment for the benefit of creditors, or
the taking of corporate action in furtherance of such action.
 
4.           Representations of Holder.


4.1          Authority. Holder represents that it has full right, power and
authority to enter into the transactions contemplated by this Note and to
perform his obligations hereunder.  This Note, when executed and delivered by
the Holder, will constitute a valid and binding obligation of the Holder,
enforceable against the Holder in accordance with its terms except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws effecting the enforcement of creditor's rights and the
availability of the remedy of specific performance.


                4.2         Purchase Entirely for Own Account.  This Note is
issued in reliance upon Holder’s representation to the Borrower and Holder
hereby confirms, that this Note is acquired for investment for Holder’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that Holder has no present intention of
selling, granting any participation in, or otherwise distributing the same.  By
countersigning this Note, Holder further represents and warrants that Holder
does not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participation to such person or to any third
person, with respect to this Note.


4.3          Disclosure of Information.  The Holder represents that it has had
an opportunity to ask questions and receive answers from the Borrower regarding
the terms and conditions of this Note, the properties, prospects and financial
condition of the Borrower.


4.4          Accredited Investor.  The Holder represents and warrants that it is
an “Accredited Investor” as that term is defined in Rule 501 of Regulation D of
the Securities and Exchange Commission.  The Holder is an investor in securities
of companies in the development stage and acknowledges that it is able to fend
for itself, can bear the economic risk of its investment, and has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the investment in the Borrower.  The Holder understands
that an investment in the Borrower entails a very high degree of risk and there
can be no assurance that the Borrower will be successful.


4.5          Economic Risk; Disclosure.  The Holder recognizes and understands
that an investment in the securities acquired pursuant to this Agreement is
highly speculative and involves substantial economic risk.  The Holder further
acknowledges that it is able to fend for itself in the transactions contemplated
by this Note and has the ability to bear the economic risks of its investment
pursuant to this Agreement, including a complete loss of such investment.  The
Holder acknowledges that it has had an opportunity to discuss the business,
affairs and current prospects of the Borrower with its officers.
 
 
3

--------------------------------------------------------------------------------

 
 
4.6          Investment Experience.  The Holder has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in its Securities.  The Holder understands
that an investment in the Borrower entails a very high degree of risk and there
can be no assurance that the Borrower will be successful.  The Holder also
represents and warrants it has not been organized for the purpose of acquiring
this Note and the Equity Securities that may be issuable upon conversion
thereof.


5.           No Other Indebtedness.  While any part of the Indebtedness under
this Note remains unpaid and outstanding, the Company shall not, without the
prior written consent of the Holder, create, incur, or have outstanding any
indebtedness for borrowed money.


6.            Miscellaneous Provisions.


6.1          Notices.  All notices which any party to this Note may be required
or may desire to serve on any other party shall be in writing and may be
delivered by personal service, sent by facsimile with confirmation of receipt or
sent by registered or certified mail, return receipt requested, with postage
thereon fully prepaid.  Service of any such notice made by mail shall be deemed
complete on the date of actual delivery as shown by the addressee’s registry or
certification receipt or at the expiration of the third (3rd) business day after
the date of mailing, whichever is earlier in time.  Any such communications to
the holder of record shall be sent to the address appearing on the books of the
Borrower.
 
6.2          Entire Agreement.  This Note constitutes the entire agreement and
understanding among the parties with regard to its subject matter, is a complete
and exclusive statement of the terms and conditions thereof, and supersedes,
merges, and renders void any and all prior agreements or understandings among
them relating to the same subject matter.
 
6.3          Waiver; Investor’s Rights.  No waiver of any term, provision or
condition of this Note, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be, or be construed as, a further or continuing
waiver of any such term, provision or condition or as a waiver of any other
term, provision or condition of this Note, unless such waiver so provides
expressly by its terms.  In any action on this Note, Holder need not produce or
file the original of this Note, but need only file a photocopy of this Note
certified by Holder to be a true and correct copy of this Note in all material
respects.
 
6.4          Assignment; Binding on Successors and Assigns.  This Note shall not
be assigned, transferred or otherwise conveyed by either party, except with the
prior written consent of the non-transferring party.  This Note and all of its
terms, conditions and covenants are intended to be fully effective and binding,
to the extent permitted by law, on the successors and permitted assigns of the
parties.
 
6.5          Survival.  The representations and warranties given herein shall
survive the execution of this Note.
 
6.6          Headings; Governing Law.  The descriptive headings in this Note are
inserted for convenience only and do not constitute a part of this Note. This
Note shall be interpreted under the laws of the State of Delaware (without
giving effect to the conflict of law principles thereof) as applied to
agreements among Delaware residents entered into and to be performed entirely
within Delaware
 
6.7          Severability.  Whenever possible each provision of this Note shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision is prohibited by or invalid under applicable law, it shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of the provisions of this Note.
 
 
4

--------------------------------------------------------------------------------

 
 
6.8          Amendment Provisions.  This Note may not be amended or modified,
nor may any of its terms be waived, except by written instruments signed by
Borrower and Holder.
 
6.9          Usury. In the event any interest is paid on this Note which is
deemed to be in excess of the then legal maximum rate, then that portion of the
interest payment representing an amount in excess of the then legal maximum rate
shall be deemed a payment of principal and applied against the principal of this
Note.
 
[Signature Page Follows]
 
 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly caused this Note to be signed in
its name and on its behalf by its duly authorized officer as of the date
hereinabove written.
 

 
ANDOVER GAMES, LLC
 
a Delaware limited liability company
     
By:
   
Name:
Craig dos Santos
 
Title:
CEO



AGREED AND ACCEPTED:


ASCEND ACQUISITION CORP.
a Delaware corporation


By:
   
Name:
Jonathan Ledecky
 
Title:
Chief Executive Officer
 

 
 
6

--------------------------------------------------------------------------------

 